Exhibit 99.5 Bezeq The Israel Telecommunication Corporation Ltd. Separate Financial Information for year ended December 31, 2011 The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Separate Financial Information as of December 31, 2011 Contents Page Report of Independent Registered Public Accounting Firm 2 Separate Financial Information Information pertaining to the Financial Position 3 Data pertaining to the Profit or Loss 5 Information pertaining to the Comprehensive Income 6 Information pertaining to the Cash Flows 7 Notes to the separate financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone 972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il Att: The shareholders of Bezeq The Israel Telecommunication Corporation Ltd. Special auditors’ report on the separate financial information pursuant to Regulation 9C of the Securities Regulations(Periodic and Immediate Reports), 5730-1970 We have audited the separate financial statements presented pursuant to Regulation 9C of the Securities Regulations(Periodic and Immediate Reports), 1970, of Bezeq The Israel Telecommunication Corporation Ltd. (“the Company”) as at March 31, 2011 and 2010 and each of the last three years ended on December 31, 2011, and which are included in the Company's periodic report. The separate financial information is the responsibility of the Company’s management and board of directors. Our responsibility is to express an opinion on the financial information based on our audit. We did not audit the financial statements of investees in which the investment as of December 31, 2011 and 2010 amounted to NIS 216 million and NIS 228 million, respectively, the Company's share in their losses amounted to NIS 7 million and NIS 6 million for the year ended December 31, 2011 and 2010, respectively. The financial statements of these investees were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such investees, is based solely on the said reports of the other auditors. We conducted our audit in accordance with the Israeli generally accepted accounting principles. These standards require that we plan and perform the audit to obtain reasonable assurance that the separate financial information is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and items included in the separate financial information. An audit also includes assessing the accounting principles used in drafting the separate financial information and significant estimates made by the board of directors and management of the Company, as well as evaluating the overall presentation of the separate financial information. We believe that our audit provides a reasonable basis for our opinion. In our opinion, based on our audit and the reports of other auditors, the separate financial information is prepared, in all material respects, in accordance with Regulation 9 C of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our opinion, we draw attention to lawsuits filed against the Company and the exposure for which cannot as yet be estimated or calculated, as set forth in Note 10. Somekh Chaikin Certified Public Accountants March 14, 2012 2 Separate Financial Information as of December 31, 2011 Data pertaining to the Financial Position as at December 31 Note NIS million NIS million Assets Cash and cash equivalents 3 Investments, including derivatives (see Note 12.4) 4 - * Trade receivables 4 Other receivables 4 * Inventories 13 15 9 Assets classified as held for sale 23 29 Total current assets Investments, including derivatives 4 77 96 Trade and other receivables 4 Property, plant and equipment 6 Intangible assets Investment in investees * Loans extended to investees 9 Deferred tax assets 5 Total non-current assets Total assets 3 Separate Financial Information as of December 31, 2011 Note NIS million NIS million Liabilities Debentures, loans and credit 4 Trade payables 4 Other payables, including derivatives 4 Loans from investees 4, 9 - Current tax liabilities Deferred income 28 17 Provisions 10 Employee benefits Dividend payable - Total current liabilities Debentures 4 Bank loans 4 Employee benefits Deferred and other income 30 4 Dividend payable - Total non-current liabilities Total liabilities Equity Share capital Share premium 68 Reserves Deficit ) ) Total equity Total equity and liabilities Shaul Elovitch Chairman of the Board of Directors Avi Gabbay CEO Alan Gelman Deputy CEO and CFO Date of approval of the financial statements: November 9, 2011 The attached notes are an integral part of these condensed consolidated interim financial statements. 4 Separate Financial Information as of December 31, 2011 Data pertaining to the Profit and Loss for the year ended December 31 Note NIS million NIS million NIS million Revenue 7 Cost of Activities Depreciation and amortization Salaries General and operating expenses 8 Other operating expenses (income), net ) Operating profit Financing expenses (income) Financing expenses Finance revenues ) ) ) Financing expenses (income), net 90 ) Profit after financing expenses (income), net Share in earnings of investees, net Profit before income tax Income tax 5 Earnings after taxes on income Profit from deconsolidation of a subsidiary - - Profit for the year The attached notes are an integral part of these condensed consolidated interim financial statements. 5 Separate Financial Information as of December 31, 2011 Data pertaining to the Comprehensive Income for the year ended December 31 Note NIS million NIS million NIS million Profit for the year Items of other comprehensive income Actuarial gains (losses), net of tax 28 8 ) Other items of other comprehensive income (loss), net of tax 3 - (1 ) Other comprehensive income (loss), net of tax for Investees 4 5 - Other comprehensive income (loss), net of tax 35 13 ) Total comprehensive income for the year The attached notes are an integral part of these consolidated financial statements 6 Separate Financial Information as of December 31, 2011 Data pertaining to the Cash Flows for the year ended December 31 Note NIS million NIS million NIS million Cash flows from operating activities Profit for the year Adjustments: Depreciation 6 Amortization of intangible assets 75 72 79 Profit from deconsolidation of a subsidiary - - ) Share in profit of equity accounted investees ) ) ) Financing expenses, net 69 ) Capital gain, net ) ) ) Share-based payment transactions 26 25 Income tax expenses 5 Change in inventory 2 (6 ) 1 Change in trade and other receivables 4 95 29 26 Change in trade and other payables 4 ) 55 1 Change in provisions ) ) 25 Change in employee benefits 79 ) Change in deferred income 27 1 * - Operating expenses (income) for derivatives, net ) 10 * - Net cash from financing activities (used for activities) for transactions with investees 9 ) 2 2 Net income tax paid ) ) ) Net cash from operating activities Cash flows from investing activities Investment in intangible assets ) ) ) Proceeds from the sale of property, plant and equipment 86 Acquisition of financial assets held for trading ) - - Proceeds from disposal of financial assets held for trading - 6 Purchase of property, plant and equipment 6 ) ) ) (Payment) receipt for derivatives (5
